Title: From James Madison to Alexander J. Dallas, 16 April 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Montpelier apl. 16. 1815
                    
                    I receive by the Mail of this morning your two letters of the 13 & 14. The letter for Genl. Jackson, cannot be improved, and I lose no time in returning it. The cases recommended by Gen. Scott for brevets, are strong ones, and I suppose cannot well be rejected. I am aware with you however that these honorary commissions, already so much multiplied, are in danger of losing their value. If you think it advisable, the cases may lie over, till a fuller estimate can be made of this danger. Affe. respects
                    
                        
                            James Madison
                        
                    
                